Citation Nr: 1340073	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-06 622	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from August 1956 to July 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Providence, Rhode Island, which denied special housing adaptation and specially adapted housing.  The Board remanded for additional development in June 2013.


FINDING OF FACT

On October 23, 2013, the Appeals Management Center (AMC) promulgated a rating decision granting entitlement to specially adapted housing, the benefit sought on appeal.  


CONCLUSION OF LAW

The Board is without jurisdiction to consider an appeal related to provision of specially adapted housing benefits for this Veteran.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.809, 20.101 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Veteran appealed denied of specially adapted housing benefits, which the Board remanded in June 2013 for additional development.  On October 23, 2013, the AMC promulgated a rating decision granting the benefit sought on appeal.  This grant constitutes a full grant of the benefit sought on appeal.  See 38 C.F.R. § 3.809.  As a result, there are no remaining questions of fact or law related to the Veteran's entitlement to specially adapted housing.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
K.J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


